The judgment of the court was pronounced by
Slidell, J.
This suit was brought upon a promissory note, drawn at St. Francisville, by Ratliff, to the order of, and endorsed by, Barrow. Barrow's endorsement is in blank ; the note also has the endorsement in blank of Harrod A* Willard, styling themselves commissioners. The plaintiffs in declaring on the note, aver, that Barrow endorsed it to the Atchafalaya Bank, who transferred it to the plaintiffs.
At the trial, the endorsement of Barrow being proved, the plaintiffs proved the handwriting of Willard A- Harrod, but it was not proved that they were duly authorized commissioners of the Atchafalaya Bank; and it is now contended, that having alleged the ownership of, and transfer by, the Atchafalaya Bank, the plaintiffs were bound to prove it, and that, not having done so, judgment was properly rendered for the defendant, Barrow.
As the indorsement of Barrow was in blank, the averment of title derived from the Atchafalaya Bank was an unnecessary averment; and in a court proceeding according to the rules of practice at common law, the plaintiffs might have had leave to amend their declaration, and then have struck out the blank endorsements of Harrod • Willard. It is not pretended that there was any equitable defence that could have been set up against the bank, nor that the plaintiffs have come unfairly into possession of the note, and the question is *332whether, upon a bare technicality of this sort, we will put the plaintiffs to the expence of remanding this cause for the purpose of the formality of amending their petition, and striking out the endorsements of Harrocl 8f Willard. We do not think the ends of justice require that we should thus turn the plaintiffs back. See the case of Emerson v. Cutts, 12 Mass. 79. Disregarding this objection, we proceed to the remaining point in this cause, which is, whether Barrow had due notice of protest.
The note was protested in New Orleans, where it was made payable, and on the day of protest the notary put the notice for Bartolo in the post office at New Orleans, addressed to him at St. Francisville, La. It is proved that Bar-vow resided about twelve miles from the St. Francisville post office, that he had a box in that office, and was in the habit of receiving his letters and papers at that office. It is also fairly inferrible from the record and evidence, that Barrow resided in the parish of West Feliciana. The proof of notice is ample. See Bank of the United Stales v. Carneal, 2 Peters, 543. Story on Promissory Notes, § 343.
It is therefore decreed that the judgment appealed from be reversed, and the plaintiffs recover of the defendant, William K. Barrow, the sum of $500, with interest from the 23d day of January, 1843, and costs in both courts.